DETAILED ACTION
Applicant’s reply, filed 8 June 2022 in response to the non-final Office action mailed 29 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1, 3-4, 6-16, 18-21 and 23 are pending, wherein: claims 1, 10, 12, 14-16, 18, 20-21 and 23 have been amended, claims  3-4, 6-9 and 13 are as previously presented, claims 11 and 19 are as originally filed, and claims 2, 5, 17, 22 and 24-25 have been cancelled by this and/or previous amendment(s). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 April 2022 was filed after the mailing date of the non-final Office action on 29 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-26 of copending Application No. 16/763,271 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); dielectric particles (copending)) having the same claimed identities (silica, alumina, etc.) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B) Claims 1, 3-4 and 6-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-20 and 22 of copending Application No. 16/760,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar methods of forming polymer matrix composites comprising substantially the same steps, and composites made therefrom comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); acoustically active particles (copending)) having the same claimed identities (metal oxides etc.) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-11, 13-14 and 17-25 of copending Application No. 16/763,339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); functional particles (copending)) having the same claimed identities (hydroxides, oxyhydroxides, etc. ) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/763,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); endothermic particles (copending)) having the same claimed identities (hydroxides, oxyhydroxides, silicates, etc. ) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


E) Claims 1, 3-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/948,971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally insulating particles (copending)) having the same claimed identities (ceramics, etc.) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

F) Claims 1, 3-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/155,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); intumescent particles (copending)) having the same claimed identities (aluminum hydroxide, graphite, etc.) and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

G) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

H) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

I) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

J) Claims 1, 3-4 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/595,094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); thermally conductive particles (copending)) having the same claimed identities and wherein the composites and their components have substantially the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

K) Claim 1, 3-4 and 6-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,913,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to substantially similar polymer matrix composites, and methods of making, comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); indicator particles (copending)) having the same claimed identities (silver, etc.) and wherein the composites and their components have substantially the same properties.

L) Claim 1, 3-4 and 6-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,927,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to directed to substantially similar methods of forming polymer matrix composites comprising substantially the same steps, and composites made therefrom comprising a porous polymer network and a plurality of particles (thermally conductive particles (instant); intumescent particles (copending)) having the same claimed identities (aluminum hydroxide, graphite, silicates, etc.) and wherein the composites and their components have substantially the same properties.

Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejections to claims 10-23 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(d) rejection of claim 12 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-4, 6-9 and 18-22 as anticipated by McAllister et al. (US 4,957,943) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-4 and 6-15 as anticipated by Pekala et al. (US PGPub 2012/0145468) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claim 16 as unpatentable over Pekala et al. (US PGPub 2012/0145468) in view of Thomas et al. (US PGPub 2012/0109301) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claim 23 as unpatentable over McAllister et al. (US 4,957,943) in view of Thomas et al. (US PGPub 2012/0109301) is withdrawn as a result of Applicant’s filed claim amendments. 

	The provisional and non-provisional obviousness-type double patenting rejections A thru L as set forth above are maintained. Applicant’s request to hold in abeyances the double patenting rejections is acknowledged. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767